Case 5:18-cr-00163-JGB Document 641 Filed 08/02/21 Page 1 of 2 Page ID #:3580
                                                               FILED
                                                     CLERK, U.S. DISTRICT COURT


  1                                                     August 2, 2021
  2                                              CENTRAL DISTRICT OF CALIFORNIA
                                                         D. Brown
  3                                                  BY: ___________________ DEPUTY


  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
      UNITED STATES OF AMERICA,              )         Case No.: 5:18-cr-00-JGB-1
 11                                          )
                         Plaintiff,          )         ORDER OF DETENTION PENDING
 12                                          )         FURTHER REVOCATION
            v.                               )         PROCEEDINGS
 13 EDWIN MADRIGAL,                          )         (FED. R. CRIM. P. 32.1(a)(6); 18
                                             )         U.S.C. § 3143(a)(1))
 14                                          )
                         Defendant.          )
 15                                          )
 16         The defendant having been arrested in this District pursuant to a warrant
 17 issued by the United States District Court for the Central District of California for
 18 alleged violation(s) of the terms and conditions of probation or supervised release;
 19 and
 20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
 21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
 22 A. (X) The defendant has not met his/her burden of establishing by clear and
 23            convincing evidence that he/she is not likely to flee if released under 18
 24            U.S.C. § 3142(b) or (c). This finding is based on the following:
 25            (X)    information in the Pretrial Services Report and Recommendation
 26            (X)    information in the violation petition and report(s)
 27            ( )    the defendant’s nonobjection to detention at this time
 28            (X)    other: alleged violations, including, absconding; no bail resources;


                                                 1
Case 5:18-cr-00163-JGB Document 641 Filed 08/02/21 Page 2 of 2 Page ID #:3581



  1                  substance abuse and mental health issues
  2            and/ or
  3 B. (X)     The defendant has not met his/her burden of establishing by clear and
  4            convincing evidence that he/she is not likely to pose a danger to the safety
  5            of any other person or the community if released under 18 U.S.C.
  6            § 3142(b) or (c). This finding is based on the following:
  7            (X)   information in the Pretrial Services Report and Recommendation
  8            (X)   information in the violation petition and report(s)
  9            ( )   the defendant’s nonobjection to detention at this time
 10            (X)   other: criminal history; substance abuse; active restraining order
 11
 12 IT THEREFORE IS ORDERED that the defendant be detained pending the further
 13 revocation proceedings.
 14
 15 Dated: August 2, 2021                          _____________ ___________
                                                      KENLY KIYA KATO
 16                                                United States Magistrate Judge
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                               2
